Citation Nr: 0527767	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  96-48 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for impotence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to February 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The veteran testified before the Board in September 2003.  
Because that judge is not longer at the Board, the claim was 
remanded for another hearing, which was held before the 
undersigned Veterans Law Judge in September 2005.  
Transcripts of both hearings are of record.

In June 2005, the Board granted a motion to advance this case 
on the docket.  38 C.F.R. § 20.900(c) (2005).  


FINDING OF FACT

There is no evidence of penile deformity associated with the 
veteran's service-connected impotency.


CONCLUSION OF LAW

The criteria for a compensable rating for impotence have not 
been met.  38 U.S.C.A. § 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.20, 4.115a, 4.115b, 
Diagnostic Code (DC) 7522 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains, in essence, that there is a deformity 
in his penis because it was shortened as a result of a failed 
penile implant.  He contends that he is impotent, can no 
longer have sexual relations, must sit down to urinate 
because his penis is short, and is embarrassed to be seen 
undressed due to his size. 

Under the relevant laws and regulations, disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2005).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005). 

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2005).  The RO rated the 
veteran's impotence by analogy to penile deformity with loss 
of erectile power under DC 7522 and the Board agrees.  

Under DC 7522, a 20 percent evaluation is warranted for a 
deformity of the penis with loss of erectile power.  That is 
to say, two distinct elements are required for a compensable 
rating: the veteran must have a penile deformity and the loss 
of erectile power.  While the veteran has testified as to 
loss of erectile power and has been diagnosed with erectile 
dysfunction, there is no evidence of a penile deformity.  

In the most recent October 2004 VA examination, the veteran 
complained of sexual impotence since military discharge, and 
on-going difficulties since an unsuccessful penile implant in 
1989.  A physical examination reflected that the testicles 
were normal and his penis measured 2 1/2 inches in length.  The 
examiner noted that photographs were already in the claims 
file and would not be repeated.  The examiner attributed the 
difficulty the veteran had in using his penis normally to the 
gross obesity of his lower abdominal area extending down to 
the genitals.  There was no indication that the penis was 
deformed in any way.  

The absence of a penile deformity is also supported by an 
October 2002 VA examination, which showed a larger than 
normal, "entirely healthy appearing" glans penis, a short 
penile shaft appearing about 2 1/2 inches long, and no problems 
with the testicles.  The diagnoses included erectile 
dysfunction.  

Similarly, in a May 1997 VA examination, the penis was 
measured as approximately 6 cm. (about 2 1/2 inches), 
uncircumcised, with the testes descended.  At that time, the 
veteran reported penile shortening but the examiner noted 
that he could not document the claim.  After a review of VA 
outpatient treatment records and private medical evidence, 
the Board notes that no examining or treating physician has 
ever mentioned that the veteran had a penile deformity.

Next, the veteran vigorously disputes the measurements of the 
VA examiners and contends that his penis is no more than 1 1/2 
inches in length.  In support of his assertion, he submitted 
photographs of his penis shown with a ruler purportedly taken 
by his son.  Regardless of the actual measurement of his 
penis, the Board finds that a short shaft is not a "penile 
deformity" for purposes of the regulations.  Further, the 
Board has reviewed the photographs and sees no obvious 
evidence of a deformity.  Therefore, under the circumstances 
in this case, the evidence does not support the assignment of 
compensable rating for impotency under DC 7522.  

The Board has considered the veteran's written statements and 
sworn testimony that his service-connected impotence is worse 
than currently evaluated.  Although his statements and 
testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased rating.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in February 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in February 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The issue on appeal was re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in April 2005 and August 2005.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices. 

The VCAA notice letter generally informed the veteran of the 
evidence not of record that was necessary to substantiate his 
claim and identified which parties were expected to provide 
such evidence.  He was notified of the need to give to VA any 
evidence pertaining to his claim.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the April 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical examinations and 
opinions pertinent to the issue on appeal were obtained in 
May 1997, November 1996, October 2002, and October 2004.  The 
available medical evidence is sufficient for an adequate 
determination.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to a compensable rating for 
impotence is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


